In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Suffolk County (Dounias, J.), dated February 2, 2001, which denied his objections to an order of the same court (Goglas, H.E.), dated September 18, 2000, denying his application for an upward modification of child support.
Ordered that the order is affirmed, with costs.
The Family Court providently exercised its discretion in denying the father’s application for an upward modification of child support, as he failed to demonstrate a sufficient change in circumstances (see Matter of Manwani v Manwani, 286 AD2d 767; Pollack v Pollack, 282 AD2d 588).
The father’s remaining contentions are without merit. Prudenti, P.J., Feuerstein, Friedmann and H. Miller, JJ., concur.